Citation Nr: 0032490	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for inactive pulmonary 
tuberculosis, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to June 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 RO decision 
which, in part, denied an increase in a 30 percent rating for 
inactive pulmonary tuberculosis.  

The Board notes that in the January 1996 decision, the RO 
also determined that new and material evidence had not been 
submitted to reopen a claim for service connection for 
chronic bronchitis with restrictive lung disease.  The RO 
interpreted the veteran's notice of disagreement in January 
1997 as pertaining only to the issue of an increased rating 
for pulmonary tuberculosis, and this is the sole issue that 
has been procedurally developed for appellate review by 
issuance of a statement of the case and submission of a 
substantive appeal.  However, it is not clear from the 
veteran's January 1997 statement as to the scope of his 
disagreement with the RO's January 1996 rating decision.  
Thus, the Board refers to the RO for appropriate action the 
question of whether or not the veteran also expressed 
disagreement with the adverse determination as to the 
reopening of his claims for service connection for chronic 
bronchitis and restrictive lung disease.  


FINDING OF FACT

The veteran's pulmonary tuberculosis has been inactive since 
1949 and rated 30 percent disabling since September 1955.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
chronic, inactive, pulmonary tuberculosis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6721 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from February 1946 to June 
1947.  A review of his service medical records reveals that 
the veteran was hospitalized beginning in December 1946, with 
a diagnosis of chronic, active pulmonary tuberculosis, far 
advanced.  A May 1947 certificate of disability for discharge 
report reflects that the veteran was disqualified for further 
military duty due to his medical condition.  

VA hospital records dated in July and December 1947 show that 
the veteran was diagnosed with chronic pulmonary 
tuberculosis, far advanced, active with induced left 
pneumothorax.  

In a September 1947 decision, the RO granted service 
connection for chronic, active pulmonary tuberculosis, re-
infectious type and left artificial pneumothorax with a 100 
percent rating.  

An October 1948 VA hospital record reflects that the 
veteran's pulmonary tuberculosis was arrested.  

In September 1949, a VA hospital record shows that the 
veteran's diagnosis was pulmonary tuberculosis, far advanced, 
inactive.  

In a January 1950 decision, the RO assigned a graduated scale 
of disability ratings decreasing from 100 percent beginning 
in December 1949 to 30 percent from September 1955 on the 
basis of VA medical evidence that showed the veteran's 
chronic pulmonary tuberculosis to be far advanced and 
arrested. His condition has been rated as 30 percent 
disabling since September 1955.  

A September 1982 private medical record shows a diagnostic 
impression of fibrothorax, most possibly due to old 
tuberculosis.  

A June 1988 record reflects that the veteran had decreased 
breath sounds on the left side.  A history of old pleural 
tuberculosis was noted.  

In a September 1988 private medical record, Roland Santos, 
M.D. opined that the veteran's present chronic obstructive 
pulmonary disease and restrictive lung disease were from old 
tuberculosis with pleural calcifications on the left side, 
causing him to be more disabled.  

On VA examination in July 1989, the diagnoses included 
tuberculosis infection with disease, inactive; partial left 
fibrothorax, secondary to collapse therapy for tuberculosis; 
intermittent symptoms secondary to left fibrothorax; chronic 
bronchitis, and no evidence of restrictive lung disease.  

In November 1989, upon review of the the aforenoted evidence, 
the RO denied service connection for chronic bronchitis and 
restrictive lung disease.  That determination was unappealed.  

An April 1993 VA chest X-ray report reveals old left pleural 
calcifications with no recent active pulmonary disease.  

VA pulmonary function tests in November 1993 revealed that 
the veteran's Forced Expiratory Volume in one second (FEV-1) 
was 83 percent of predicted and Forced Vital Capacity (FVC) 
was 84 percent of predicted.  The diagnostic impression was 
mild to moderate restrictive defect with no significant 
obstructive component.  

A July 1994 private medical record reflects that the veteran 
complained of a nagging left chest ache.  He reported pain 
since the time of active tuberculosis, attributed to 
adhesions.  The diagnostic impression included a history of 
pulmonary tuberculosis; mild chronic obstructive pulmonary 
disease with periodic bacterial bronchitis, and chest pain of 
uncertain etiology.  

A VA medical record dated in August 1994 reflects that the 
veteran was seen complaining of chronic left chest pain, 
controlled by ibuprofen.  A history of tuberculosis was 
noted.  On examination, his chest was clear to auscultation, 
bilaterally.  

On VA examination in September 1995, the veteran related his 
history of pulmonary tuberculosis during active duty.  He 
complained of continuous and daily left chest pain.  He 
reported that he had a cough that produced yellow sputum of 
an undetermined amount.  On physical examination, it was 
noted that his lungs were clear to auscultation with possible 
reduced breath sounds in the left lung fields.  Results of 
pulmonary function testing revealed no obstructive defect.  A 
suggestion of mild restriction was noted.  Recent chest X-ray 
studies showed no change since 1993 study.  The diagnostic 
impression included history of tuberculosis, treated, in 
remission.  

On VA examination in October 1998, the veteran reported a 
history of pulmonary tuberculosis during active duty.  He 
stated that he coughed up yellow or greenish phlegm every 
day, about a third of a cup.  No hemoptysis was noted.  He 
said that he was tired all of the time and had no energy.  It 
was noted that he did not have active tuberculosis.  He 
stated that he was treated for bronchitis in 1997 and 1998, 
but otherwise, had no problems with his lungs.  He said that 
he occasionally had shortness of breath.  The examiner noted 
that his lungs were clear.  The diagnosis was status post 
treatment for tuberculosis, inactive at this time.  Residuals 
included calcified plaques in the left hemithorax and a 
calcified granuloma in the left upper lung field.  These 
findings were stable since the previous lung X-ray studies of 
1995.  No evidence of any recurrence of tuberculosis or 
changes in the lung fields was noted.  

VA pulmonary function tests in October 1998 revealed that the 
veteran's FEV-1 was 88.8 percent of predicted and FVC was 
83.9 percent of predicted.  The ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) was 
81 percent.  The interpretation was normal spirometry.  


II.  Analysis

The veteran contends that a rating in excess of 30 percent is 
warranted for service-connected chronic pulmonary 
tuberculosis.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating respiratory disorders were revised.  
However, ratings for tuberculosis in the cases of veterans 
who were receiving or entitled to receive compensation for 
such on August 19, 1968 are protected by statute, and were 
not affected by these regulatory changes.  See Pub. L. 90-493 
(1968); 38 C.F.R. §§ 4.96(b), 4.97, DC 6701-6724.  

For inactive pulmonary tuberculosis (chronic and minimal), 
for which a rating was in effect on or before August 19, 
1968, a 100 percent rating is assigned for two years after 
date of inactivity, following active tuberculosis which was 
clinically identified during service or subsequently.  
Thereafter, a 50 percent rating is assigned for four years, 
or in any event, to six years after date of inactivity.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum rating of 30 percent is 
assigned.  Following moderately advanced lesions, provided 
there is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc., a rating of 20 percent 
is assigned.  38 C.F.R. § 4.96(b), 4.97, Diagnostic Codes 
6701 through 6724.  

Diagnostic code 6721 provides a 30 percent rating following 
far advanced lesions diagnosed at any time while the disease 
process was active.  Higher ratings for inactive tuberculosis 
are not available after eleven years of continuous 
inactivity.  The private and VA medical evidence in recent 
years shows that his service-connected chronic pulmonary 
tuberculosis continues to be inactive.  It has been inactive 
since 1949 and rated 30 percent disabling since 1955 under 
the "protected" rating criteria.  There is no evidence of any 
recent activity of pulmonary tuberculosis.  Therefore, a 30 
percent rating is the highest which may be considered under 
this diagnostic code.  

The preponderance of the evidence is against an increased 
rating for the veteran's chronic pulmonary tuberculosis.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim for an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for inactive pulmonary tuberculosis is 
denied.  




		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 

